Title: To James Madison from William C. C. Claiborne, 25 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


25 April 1804, New Orleans. “The French privateer mentioned in my letter of the 14th. instant, has just arrived at this port; I enclose you a Copy of the report of Dr. Watkins relative to this vessel, and also, of my instructions to the Harbour Master.
“General Wilkinson sailed for New-York on this morning, on board the Ship Louisiana.
“It is understood that M. Laussat took his departure on Saturday last, and was destined for Guadaloup.”
